Philips, P. J.
This proceeding grows out of the suit for divorce between the parties, reported in 21 Mo. App. 309. After the cause was remanded, and at the . June term of the circuit court, 1886, on motion-of Mrs. Waddingham’s attorney, the court allowed her alimony *604pendente lite in the sum of $250, and continued the matter to the next term.. It is conceded that this allowance was paid by the plaintiff instanter.
At the next October term, and on the thirtieth day of November, the judge’s minutes show the following entry: “Ordered that plaintiff pay $300 and $120, total, $420, to-day, and $60 on the first of each month.” This was made on the final hearing as to the permanent alimony for the defendant.
From these minutes the final decree was written up in form, showing that the court regarded the allowance as the final disposition of the pending controversy for alimony, which was all that remained for determination under the opinion of this court in remanding the cause. The only difference between the language of the minutes and the formal judgment, in effect, was the added words in the judgment, “each and every month thereafter during the natural life of both plaintiff and defendant.” From this final decree the defendant appealed to this court, the gravamen of her complaint being the failure ■of the trial court to award her such sum as, in her judgment, the evidence and the exigencies of her condition in life demanded.
This appeal, standing for hearing at this term of this court, the respondent comes and files motion, asking to dismiss the appeal for the reason that, since taking the same, the appellant has enforced by executions, and appropriated, the sums awarded her by the judgment, thereby ratifying the action of the circuit court and affirming the validity of the judgment. While the parties areMot wholly agreed as to all the facts in detail, the issue of fact is sharply defined. The appellant’s counsel ■contends that the sums thus collected were not on account of the judgment appealed from, but, in fact, were based on a separate allowance, made by the circuit court at the same time for temporary alimony, pending the past litigation in the circuit court, and that the .sixty dollars per month was to cover expenses pending *605the appeal in this court. The misfortune to the contention of appellant is that there is no minute or record to support it, save that above alluded to. The record wholly fails to support the position of appellant. There is no minute of the court to support it and no judgment based thereon. The only minutes of the judge, and the only record made up thereon, are those to support the judgment appealed from.
I. The antecedent history of the allowances made by the court to Mrs. AVaddingham during this protracted controversy with the plaintiff is wholly inconsistent with the idea that the court, on the thirtieth of November, 1886, at the final hearing, intended to make to her the separate, additional allowance, distinct from the permanent alimony, indicated by the minutes of that date. The record shows that prior to the June term, 1886, the court had allowed her alimony pendente lite in various sums, aggregating about eighteen hundred dollars, and, with the addition of the allowance of June, 1886, would amount to two thousand and fifty dollars. These large allowances had for their justification the extraordinary expenses, consequent upon obtaining witnesses and taking depositions in distant portions of the United States, on the issues involved in the divorce suit. The-sum allowed in June, 1886, evidently was supposed by the court to be sufficient to cover the necessities of her case during the vacation, so when the case was finally heard on the question-of a permanent alimony, the court, made an additional allowance of three hundred dollars,, as temporary alimony, and as it had been two months-since the court began, the first of October, it allowed at the rate of sixty dollars per month to cover that period, aggregating four hundred and twenty dollars, up to the final decree, and sixty dollars each month thereafter, to cover the permanent alimony during the lives of the parties.
There are other potent facts and circumstances be*606fore ns, on this hearing, which make it almost incredible; that the appellant and her attorney should have entertained the belief that fhe money they were collecting under the executions issued by them every month, up to' September, 1887, was other than that founded on the judgment appealed from. It would subserve no useful purpose to state them. It is sufficient to say the whole record and proofs before us are of. such persuasive force as to leave not a shadow of doubt in our minds that the judgment enforced by the appellant is the same involved in the appeal. And if the appellant did not know it, it • was because she blindly shut her eyes to a fact so obvious that the law will not tolerate her ignorance. It is a significant fact, too, that while this woman makes a perfunctory affidavit as to her ignorance, her intelligent lawyer is careful not to do. so.
II. The only remaining questions, therefore, for determination are, first, as to the legal effect on the pending appeal of such act of the appellant, and, second, as to the right of this court to entertain this motion. That a party should be heard in this court to complain of the imputed errors committed and wrongs done him by the trial court, which led to the judgment appealed from, when he has reaped and enjoyed the fruit of that judgment, strikes the plainest dictates of common sense and common right as intolerable.
It has been repeatedly held that where a party in the progress of the trial has invited the court to commit the error, he cannot afterwards assign such error as ground for reversal. Davis v. Brown, 67 Mo. 313; Noble v. Blount, 77 Mo. 241; State v. Beaty, 25 Mo. App. 214. Upon the same parity of reasoning, and with more of equity, it occurs to me, should it be held that a party, after he has ratified thé judgment by enforcing it, and accepting its benefits, should not be heard to demand its reversal. Equality is justice. The respondent was content with the judgment. Not having appealed,, he *607had no alternative left him when the execution came but to pay it. How unequal, therefore, would be the situation of these litigants should this appeal be entertained, and the judgment of the lower court be reversed, and the cause remanded for a trial de novo. The respondent would have no recourse to recover back what he had paid upon a judgment in which he had acquiesced. Should the appellant, on a further trial, be awarded more than on the first, she possibly might be required to give credit therefor on .the last judgment. But suppose she should recover less, in considerable degree, how could the respondent be made whole ? He would be remediless, especially against an insolvent adversary.
So in Cassel v. Fagin (11 Mo. 207, 135), the Supreme Court recognized the law to be, that the appellant could not be heard to prosecute his appeal after he had enforced the judgment complained of. Judge Scott, who delivered the opinion, after saying the unsuccessful party may, or may not, prosecute an appeal from the judgment, and if he appeals without giving bond, and the judgment be enforced against him in - the meantime, if he reverses the judgment, he may recover back the sum so paid, yet, says the learned judge: “Very different is the case of a plaintiff in error who wishes to reverse his own judgment, as he may do. He is under no necessity of suing out execution to enforce his judgment and receive satisfaction of it; and if, by his own voluntary act, he extinguishes his judgment, what is there on which a writ of error can operate % * * *
Suppose a plaintiff reverse his judgment and procure a new trial, will he not hold on to what he has already received? And if on the second trial he should recover nothing, the defendant would not be entitled to restitution, for he stands in the place of one who has paid money by process of law under which he acquiesces. Thus, the plaintiff will have it in his power to split his cause of action to recover one part of it at one time, and afterwards sue for the balance.” By this latter obser*608vation he recognized the proposition, that a writ of error is in the nature of a new action.
An examination of repeated adjudications satisfies us that the rule of law and practice is well established, “that a party cannot accept the benefits of an adjudication, and yet allege it to be erroneous.” As said in Bennett v. Vansyckle (18 N. Y. 481): “ The right to proceed on the j udgment and enjoy its fruits, and the right of appeal were not concurrent; on the contrary were totally inconsistent. An election to take one of these courses was, therefore, a renunciationof the other.” See also the following adjudications: Mississippi Railroad v. Byington, 14 Ia. 572; Ruckman v. Alwood, 44 Ill. 183; Kile v. Town of Yellowhead, 80 Ill. 208; Murphy v. Spaulding, 46 N. Y. 556; State v. Judge, 4 Robinson, 85; Earle v. Reid, 25 Ala. 463. Nor can it make any difference in this case that this judgment was for a given sum-from month to month, and the defendant had only collected the past months, and that the sums allowed for the future were liable to be changed by the further order of the court. , The judgment is an entirety. If reversed in part if must be in whole. It cannot be quartered, nor in less degree subdivided. It must be accepted as a whole or wholly rejected. Bennett v. Vansyckle, 18 N. Y. 483.
III. The only remaining question is, has this court the right to entertain this motion, hear the proofs, and dismiss the appeal, if the facts be established ? We are not unmindful of the general rule that the jurisdiction of this court is only appellate, and that, ordinarily, we are limited to such questions as are presented in the record of the proceedings of the lower court; and also, that the trial of questions of fact should, ordinarily, be remitted to the nisi courts. And while we believe that the higher the character of the court the greater should be its caution in the assumption of doubtful jurisdiction, yet, it must follow, from the very necessities of the situation, that there must be incidental powers lodged in, and exer*609cisedby, the appellate courts for their proper protection, and the due and speedy administration of justice. It is true that in tbe two cases cited from .our Supreme Court, wherein the appeal was dismissed, the fact of acceptance of the fruit of the judgment appealed from appeared in the record. But I am unable to perceive, on principle, any valid objection to the right and power of this court to entertain a motion affecting the right of the appellant to continue his appeal where he has, by an act in pais, since perfecting his appeal, estopped himself from prosecuting it. The valuable time of this court ought not, to the delay of meritorious, waiting litigants, and the public detriment, be uselessly consumed in determining questions, apparently between contending litigants, who have in fact settled the matter in controversy outside of court. I have known parties, after they have actually adjusted the judgment appealed from, to suffer the cause to remain in court, and the court to labor over the questions of fact and law involved in the record, merely for the sake of an abstraction: This is a grievous injustice to the court, and the public. And I do not hesitate to say that the court would protect itself against such imposition, were the fact brought to its attention, by summarily striking the cause from the docket. It may be conceded that the better rule of practice would be, where the facts in controversy, raised by the motion, are doubtful, or complicated, for the appellate court to make an order of reference to the nisi court. This was the course pursued in Ruckman v. Alwood (supra). On the other hand, where, as in this case, little ground of controversy as to the real facts exists, and the evidence is mainly of a record character, this court may, and should, entertain and determine the motion without further delay. Steel v. Knox, 18 Ala. 817; Earl v. Reid, 25 Ala. 463; Murphey v. Spaulding, 46 N. Y. 556; Bennett v. Vansyckle, supra.
The other judges concurring,
the motion is sustained and the appeal dismissed.